f
                                                                                          filed
                                                                                      'NCLERK'S  OFFICE
                                                                                 U-S. district COURT E D.N.y.
                                                                                 ★ OCT24 2IM9 ★
     UNITED STATES DISTRICT COURT                                                 BROOKLYN OFFICE
     EASTERN DISTRICT OF NEW YORK
                                                  X

     BETHPAGE FEDERAL CREDIT UNION,

                          Plaintiff,
                                                                           ORDER
                   -against-
                                                                     18-MC-2124(NGG)
    EVGENY       FREIDMAN       AKA     EVGENY        A.
     FREIDMAN

                           Defendant.



     UNITED STATES BANKRUPTCY COURT
     EASTERN DISTRICT OF NEW YORK
                                                  X

    IN RE: KABBALAH TAXI INC.,et al..                                    CHAPTER?


                          Debtors.                                     17-45743(CEC)
                                                  X

     BETHPAGE FEDERAL CREDIT UNION,

                          Plaintiff,

                   -against-                                   ADV.PRO.NO.: 18-1016(CEC)

    EVGENY       FREIDMAN       AKA     EVGENY        A
    FREIDMAN; MASERATI TAXI INC.; SSHRI
    TRANS CORP.; MONTE CARLO TAXI INC.
    GSTAAD TAXI LLC; SMIRNOFF TAXI, LLC
    PROVANCE TAXI INC.; YOUNG CAB CORP.
    KABBALAH TAXI INC.; GENEVA TAXI INC.;
    FERCO HACKING CORP., DEVIL DOG TAXI
    LLC, DIAMOND CASTLE TAXI INC., AND
    BARCELONA TAXI INC.

                          Defendants.



    NICHOLAS G. GARAUFIS,United States District Judge.

           This matter concerns a non-core adversary proceeding pending before the United States

    Bankruptcy Court for the Eastem District ofNew York to recover under guaranties ofloans
made to business entities controlled by Defendant Evgeny Freidman, Bethoage Federal Credit

Union v. Evgenv Freidman. et al.. No. 18-1016(CEC)(Bankr. E.D.N.Y.)(the "Adversary

Proceeding"), which is related to the Chapter 7 bankruptcy petitions of all defendants to the
Adversary Proceeding except Freidman,jointly adniiiiistered by Chief Judge Carla E. Craig of
the United States Bankruptcy Court for the Eastern District of New York under the caption In re

Kaballah Taxi Inc.. No. 17-45743(CEC)(Bankr. E.D.N.Y.). Plaintiff originally commenced

the Adversary Proceeding in the New York County Supreme Court before removing it to the
Southern District ofNew York pursuant to 28 U.S.C. § 1441 on November 22,2017. (See

Notice of Removal, Bethoage Federal Credit Union v. Evgenv Freidman, et al.. No. 18-cv-325

(NGG)(E.D.N.Y. Nov. 22,2017)(the "Original Proceeding")(Dkt. 1).) On January 11, 2018,
the Southern District ofNew York(Swain, J.) granted Plaintiffs motion to transfer the Original

Proceeding to the Eastern District ofNew York, where it was assigned to this court. (See Jan.
11,2018 Order Granting Mot. to Transfer Venue, Original Proceeding (Dkt. 31).) Thereafter,
on February 2,2018,this court granted Plaintiffs motion to transfer this case to the Bankruptcy
Court for the Eastern District ofNew York. (S^ Feb. 2,2018 Order, Original Proceeding (Dkt.

36).)

        On April 20,2018,Plaintiff moved for summaryjudgment and to strike Freidman's
affirmative defenses in the Adversary Proceeding. (See Mot. for Summ.J., Adversary

Proceeding (Dkt. 7).) Freidman did not oppose the motion and, on June 19,2018, Judge Craig

granted Plaintiffs motion and directed Plaintiffto file a proposed judgment. (See June 19,2019
Order, Adversary Proceeding(Dkt. 9)at 2.) Because the parties did not consent to have final
judgment entered by the bankruptcy court, on July 20,2018, Judge Craig submitted proposed
findings offact and conclusions oflaw recommending that Plaintiff be awarded damages in the
amount of$21,345,911.42 plus post-judgment interest at the statutory rate from the date of entry

ofjudgment. CSee Proposed Findings of Fact & Conclusions ofLaw ("Proposed Judgment"),

Adversary Proceeding (Dkt. 13)at 1.) On August 7,2018,the Proposed Judgment was

transmitted to this court pursuant to 28 U.S.C. § 157(c)(1).

       This court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334(b)and the

Eastem District ofNew York's standing order of reference, as amended on December 5,2012.

See Standing Order,In the Matter ofThe Referral of Matters to the Bankruptcv Judges, available

at https://img.nyed.uscourts.gOv/files/general-ordes/Orderl2052012.pdf(E.D.N.Y. Dec. 5,

2012). Pursuant to 28 U.S.C. § 157(c)(1),this court must enter finaljudgment in this

proceeding "after considering the bankruptcy judge's proposed findings and conclusions and

after reviewing de novo those matters to which any party has timely and specifically objected."

       No party has objected to the Proposed Judgment. Further,the court, having reviewed

Plaintiffs submissions in the Adversary Proceeding and considered the Proposed Judgment,

discerns no basis to disturb Judge Craig's determinations oflaw and fact. Accordingly,the

court hereby ADOPTS IN FULL the Proposed Judgment, GRANTS summary judgment for

Plaintiff, and awards Plaintiff damages in the amount of$21,345,911.42 plus post-judgment

interest at the statutory rate from the date on which judgment is entered.

       SO ORDERED.


                                                                      s/Nicholas G. Garaufis


Dated: Brooklyn,New York                                            NICHOLAS G. GARAUFIS
       October 23 2019                                              United States District Judge
